Exhibit 10.1

AMENDED AND RESTATED INVESTMENT ADVISORY AGREEMENT
BETWEEN
GLADSTONE LAND CORPORATION
AND
GLADSTONE MANAGEMENT CORPORATION

Agreement made this 1st day of February 2013, by and between Gladstone Land
Corporation, a Maryland corporation (the “Company”), and Gladstone Management
Corporation, a Delaware corporation (the “Adviser”).

Whereas, the Company is a corporation organized primarily for the purpose of
investing in and owning net leased industrial farmland and properties and assets
related to farming that intends to elect to be taxed as a real estate investment
trust, under applicable federal tax laws, beginning with the year ending
December 31, 2013 or 2014;

Whereas, the Adviser is an investment adviser that has registered under the
Investment Advisers Act of 1940 (the “Advisers Act”);

Whereas, the Company and the Adviser entered into that certain Investment and
Advisory Agreement, as of November 1, 2004 (the “Prior Agreement”); and

Whereas, the Company and the Adviser wish to amend and restate the Prior
Agreement hereby.

Now, Therefore, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:

1. Duties of the Adviser.   

(a) The Company hereby employs the Adviser to act as the investment adviser to
the Company and to manage the investment and reinvestment of the assets of the
Company, subject to the supervision of the Board of Directors of the Company,
for the period and upon the terms herein set forth, (i) in accordance with the
investment objective, policies and restrictions that are set forth in the
Company’s Registration Statement on Form S-11 with respect to the initial public
offering of the Company’s common stock (the “IPO”), filed September 18, 2012, as
amended from time to time (as amended, the “Registration Statement”) and
(ii) during the term of this Agreement in accordance with all applicable federal
and state laws, rules and regulations, and the Company’s charter and by-laws.
Without limiting the generality of the foregoing, the Adviser shall, during the
term and subject to the provisions of this Agreement, (i) determine the
composition of the portfolio of the Company, the nature and timing of the
changes therein and the manner of implementing such changes; (ii) identify,
evaluate and negotiate the structure of the investments made by the Company;
(iii) close and monitor the Company’s investments; (iv) determine the real
property, securities and other assets that the Company will purchase, retain, or
sell; (v) perform due diligence on prospective portfolio companies; and
(vi) provide the Company with such other investment advisory, research and
related services as the Company may, from time to time, reasonably require for
the investment of its funds. The Adviser shall have the discretion, power and
authority on behalf of the Company to effectuate its investment decisions for
the Company, including the execution and delivery of all documents relating to
the Company’s investments and the placing of orders for other purchase or sale
transactions on behalf of the Company. In the event that the Company determines
to acquire debt financing, the Adviser will arrange for such financing on the
Company’s behalf, subject to the oversight and approval of the Company’s Board
of Directors. If it is necessary for the Adviser to make investments on behalf
of the Company through a special purpose vehicle, the Adviser shall have
authority to create or arrange for the creation of such special purpose vehicle
and to make such investments through such special purpose vehicle.      

(b) The Adviser hereby accepts such employment and agrees during the term hereof
to render the services described herein for the compensation provided herein.

(c) The Adviser is hereby authorized to enter into one or more sub-advisory
agreements with other advisers (each, a “Sub-Adviser”) pursuant to which the
Adviser may obtain the services of the Sub-Adviser(s) to assist the Adviser in
fulfilling its responsibilities hereunder. Specifically, the Adviser may retain
a Sub-Adviser to recommend specific investments based upon the Company’s
investment objective and policies, and work, along with the Adviser, in
structuring, negotiating, arranging or effecting the acquisition or disposition
of such investments and monitoring investments on behalf of the Company, subject
to the oversight of the Adviser and the Company. The Adviser, and not the
Company, shall be responsible for any compensation payable to any Sub-Adviser.
Any sub-advisory agreement entered into by the Adviser shall be in accordance
with the requirements of applicable federal and state law.

(d) The Adviser shall for all purposes herein provided be deemed to be an
independent contractor and, except as expressly provided or authorized herein,
shall have no authority to act for or represent the Company in any way or
otherwise be deemed an agent of the Company.

(e) The Adviser shall keep and preserve for a reasonable period any books and
records relevant to the provision of its investment advisory services to the
Company and shall specifically maintain all books and records with respect to
the Company’s portfolio transactions and shall render to the Company’s Board of
Directors such periodic and special reports as the Board may reasonably request.
The Adviser agrees that all records that it maintains for the Company are the
property of the Company and will surrender promptly to the Company any such
records upon the Company’s request, provided that the Adviser may retain a copy
of such records.

(f) The Adviser has adopted and implemented written policies and procedures
reasonably designed to prevent violation of the Federal Securities laws by the
Adviser. The Adviser has provided the Company, and shall provide the Company at
such times in the future as the Company shall reasonably request, with a copy of
such policies and procedures.

2. Company’s Responsibilities and Expenses Payable by the Company.

All investment professionals of the Adviser and their respective staffs, when
and to the extent engaged in providing investment advisory and management
services hereunder, and the compensation and routine overhead expenses of such
personnel allocable to such services, will be provided and paid for by the
Adviser and not by the Company. The Company will bear all other costs and
expenses of its operations and transactions, including (without limitation)
those relating to: organization and offering; expenses incurred by the Adviser
payable to third parties, including agents, consultants or other advisors (such
as independent valuation firms, accountants and legal counsel), in monitoring
financial and legal affairs for the Company and in monitoring the Company’s
investments and performing due diligence on its real estate or prospective
portfolio companies; interest payable on debt, if any, incurred to finance the
Company’s investments; offerings of the Company’s common or preferred stock and
other securities; investment advisory and management fees; administration fees,
if any, payable under the Administration Agreement between the Company and
Gladstone Administration, LLC (the “Administrator”), the Company’s
administrator; fees payable to third parties, including agents, consultants or
other advisors, relating to, or associated with, evaluating and making
investments; transfer agent and custodial fees; federal and state registration
fees; all costs of registration and listing the Company’s shares on any
securities exchange; federal, state and local taxes; independent Directors’ fees
and expenses; costs of preparing and filing reports or other documents required
by the Securities and Exchange Commission; costs of any reports, proxy
statements or other notices to stockholders, including printing costs; the
Company’s allocable portion of the fidelity bond, directors and officers and
errors and omissions liability insurance, and any other insurance premiums;
direct costs and expenses of administration, including printing, mailing, long
distance telephone, copying, secretarial and other staff, independent auditors
and outside legal costs; and all other expenses incurred by the Company or the
Administrator in connection with administering the Company’s business, including
payments under the Administration Agreement between the Company and the
Administrator based upon the Company’s allocable portion of the Administrator’s
overhead in performing its obligations under the Administration Agreement,
including rent and the allocable portion of the cost of the Company’s chief
compliance officer, treasurer and chief financial officer and their respective
staffs.

3. Compensation of the Adviser.

The Company agrees to pay, and the Adviser agrees to accept, as compensation for
the services provided by the Adviser hereunder, a base management fee (“Base
Management Fee”) and an incentive fee (“Incentive Fee”) as hereinafter set
forth. The Company shall make any payments due hereunder to the Adviser or to
the Adviser’s designee as the Adviser may otherwise direct.



  (a)   Base Management Fee.

The Base Management Fee shall be payable quarterly in arrears, and shall be
calculated (i) for the 2013 fiscal year at an annual rate of 1.00% (0.25% per
quarter) of the quarter-end stated amount of the Company’s Total Stockholders’
Equity as reflected on the Company’s balance sheet at the end of each calendar
quarter (less the recorded value of any preferred stock and any uninvested
proceeds of the IPO, and adjusted to exclude the effect of any unrealized gains,
losses or other items that do not affect realized net income), (ii) beginning in
the 2014 fiscal year and thereafter, at an annual rate of 2.00% (0.50% per
quarter) of the quarter-end stated amount of the Company’s Total Stockholders’
Equity as reflected on the Company’s balance sheet at the end of each calendar
quarter (less the recorded value of any preferred stock, and adjusted to exclude
the effect of any unrealized gains, losses or other items that do not affect
realized net income). The Base Management Fees payable for any partial quarter
will be appropriately prorated.



  (b)   Incentive Fee.

The Incentive Fee will be calculated and payable quarterly in arrears based on
the Company’s Funds From Operations (“FFO”). For this purpose, “Funds From
Operations” means Net Income excluding gains (or losses) from debt restructuring
and the sale of real property plus depreciation and amortization on real estate
assets, and after adjustments for unconsolidated partnerships and joint
ventures. “Pre-Incentive Fee Funds From Operations” means FFO accrued by the
Company during the calendar quarter, which is after the Company’s operating
expenses for the quarter. Operating expenses include the Base Management Fee
(less any rebate of fees received from the Adviser), expenses payable under the
Administration Agreement and any interest expense but excluding the Incentive
Fee) and operating expenses. Pre-Incentive Fee Funds From Operations includes,
in the case of investments with a deferred interest feature (such as original
issue discount, debt instruments with payment in kind interest and zero coupon
securities), accrued income and rents that the Company has not yet received in
cash. Pre-Incentive Fee Funds From Operations also includes realized capital
gains, realized capital losses less dividends paid on any issued and outstanding
preferred stock but does not include any unrealized capital appreciation or
depreciation. For purposes of calculating the Incentive Fee, FFO may be adjusted
by a unanimous vote of the independent directors to exclude special one-time
events such as changes in Generally Accepted Accounting Principles in the United
States (“GAAP”) pronouncements or other significant non-cash items.
Pre-Incentive Fee Funds From Operations, expressed as a rate of return on the
Company’s Total Stockholders’ Equity (less the recorded value of any preferred
stock, and adjusted to exclude the effect of any unrealized gains, losses or
other items that do not affect realized net income) as reflected on the
Company’s financial statements at the end of the immediately preceding calendar
quarter, will be compared to a “hurdle rate” of 1.75% per quarter (7%
annualized). The Company will pay the Adviser an Incentive Fee with respect to
the Company’s Pre-Incentive Fee Funds From Operations in each calendar quarter
as follows: (1) no Incentive Fee in any calendar quarter in which the Company’s
Pre-Incentive Fee Funds From Operations does not exceed the hurdle rate;
(2) 100% of the Company’s Pre-Incentive Fee Funds From Operations with respect
to that portion of such Pre-Incentive Fee Funds From Operations, if any, that
exceeds the hurdle rate but is less than 2.1875% in any calendar quarter (8.75%
annualized); and (3) 20% of the amount of the Company’s Pre-Incentive Fee Funds
From Operations, if any, that exceeds 2.1875% in any calendar quarter (8.75%
annualized). Incentive Fees payable for any partial quarter will be
appropriately prorated.

(c) The Base Management Fee and Total Stockholders’ Equity will be computed
using GAAP and FFO will use the definition established by the National
Association of Real Estate Investment Trusts (“NAREIT”).

4. Limitations on the Employment of the Adviser.

The services of the Adviser to the Company are not exclusive, and the Adviser
may engage in any other business or render similar or different services to
others including, without limitation, the direct or indirect sponsorship or
management of other investment based accounts or commingled pools of capital,
however structured, having investment objectives similar to those of the
Company, so long as its services to the Company hereunder are not impaired
thereby, and nothing in this Agreement shall limit or restrict the right of any
manager, partner, officer or employee of the Adviser to engage in any other
business or to devote his or her time and attention in part to any other
business, whether of a similar or dissimilar nature, or to receive any fees or
compensation in connection therewith (including fees for serving as a director
of, or providing consulting services to, one or more of the Company’s portfolio
companies, subject to applicable law). So long as this Agreement or any
extension, renewal or amendment remains in effect, the Adviser shall be the only
investment adviser for the Company, subject to the Adviser’s right to enter into
sub-advisory agreements. The Adviser assumes no responsibility under this
Agreement other than to render the services called for hereunder. It is
understood that directors, officers, employees and stockholders of the Company
are or may become interested in the Adviser and its affiliates, as directors,
officers, employees, partners, stockholders, members, managers or otherwise, and
that the Adviser and directors, officers, employees, partners, stockholders,
members and managers of the Adviser and its affiliates are or may become
similarly interested in the Company as stockholders or otherwise.

5. Responsibility of Dual Directors, Officers or Employees.

If any person who is a manager, partner, officer or employee of the Adviser or
the Administrator is or becomes a director, officer or employee of the Company
and acts as such in any business of the Company, then such manager, partner,
officer or employee of the Adviser or the Administrator shall be deemed to be
acting in such capacity solely for the Company, and not as a manager, partner,
officer or employee of the Adviser or the Administrator or under the control or
direction of the Adviser or the Administrator, even if paid by the Adviser or
the Administrator.

6. Limitation of Liability of the Adviser: Indemnification.

The Adviser (and its officers, managers, partners, agents, employees,
controlling persons, members and any other person or entity affiliated with the
Adviser, including without limitation the Administrator) shall not be liable to
the Company for any action taken or omitted to be taken by the Adviser in
connection with the performance of any of its duties or obligations under this
Agreement or otherwise as an investment adviser of the Company, and the Company
shall indemnify, defend and protect the Adviser (and its officers, managers,
partners, agents, employees, controlling persons, members and any other person
or entity affiliated with the Adviser, including without limitation its general
partner and the Administrator, each of whom shall be deemed a third party
beneficiary hereof) (collectively, the “Indemnified Parties”) and hold them
harmless from and against all damages, liabilities, costs and expenses
(including reasonable attorneys’ fees and amounts reasonably paid in settlement)
incurred by the Indemnified Parties in or by reason of any pending, threatened
or completed action, suit, investigation or other proceeding (including an
action or suit by or in the right of the Company or its security holders)
arising out of or otherwise based upon the performance of any of the Adviser’s
duties or obligations under this Agreement or otherwise as an investment adviser
of the Company. Notwithstanding the preceding sentence of this Section 6 to the
contrary, nothing contained herein shall protect or be deemed to protect the
Indemnified Parties against or entitle or be deemed to entitle the Indemnified
Parties to indemnification in respect of, any liability to the Company or its
security holders to which the Indemnified Parties would otherwise be subject by
reason of willful misfeasance, bad faith or gross negligence in the performance
of the Adviser’s duties or by reason of the reckless disregard of the Adviser’s
duties and obligations under this Agreement.

7. Effectiveness, Duration and Termination of Agreement.

This Agreement shall become effective as of the first date above written. This
Agreement shall remain in effect for five years, and thereafter shall continue
automatically for successive annual periods unless the Company, by vote of a
majority of the Company’s “independent directors” (as such term is defined under
the rules of the NASDAQ Stock Market or such other securities market on which
the securities of the Company are then traded) provides at least written notice
of non-renewal at least 60 days prior to the scheduled expiration date. This
Agreement may be terminated at any time, without the payment of any penalty,
upon the mutual agreement of (i) the Company, by the vote of a majority of the
Company’s “independent directors,” and (ii) the Adviser. The provisions of
Section 6 of this Agreement shall remain in full force and effect, and the
Adviser and its representatives shall remain entitled to the benefits thereof,
notwithstanding any termination or expiration of this Agreement. Further,
notwithstanding the termination or expiration of this Agreement as aforesaid,
the Adviser shall be entitled to any amounts owed under Section 3 through the
date of termination or expiration.

8. Assignment.

This agreement is not assignable or transferable by either party hereto without
the prior written consent of the other party.

9. Amendments.

This Agreement may be amended by mutual consent.

10. Notices.

Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at its principal
office.

 

11. Entire Agreement; Governing Law.

This Agreement contains the entire agreement of the parties and supersedes all
prior agreements, understandings and arrangements with respect to the subject
matter hereof. This Agreement shall be construed in accordance with the laws of
the State of Delaware.

[signature page follows]

1

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.

Gladstone Land Corporation

By: /s/ David Gladstone
David Gladstone
Chairman and Chief Executive Officer and President
Gladstone Management Corporation
By: /s/ David Gladstone
David Gladstone
Chairman and Chief Executive Officer  

2